Hatfield, Judge,
delivered the opinion of the court:
Merchandise consisting of kid skins with the fur on, dyed and dressed, was assessed for duty by the collector at 25 per centum ad valorem under the first provision of paragraph 1420 of the Tariff Act of 1922. The paragraph reads as follows:
Par. 1420. Furs dressed on the skin, ■ excepting silver or black fox furs, not advanced further than dyeing, 25 per centum ad valorem; plates and mats of dog and goat skins, 10 per centum ad valorem; manufactures of furs, excepting silver or black fox, further advanced than dressing and dyeing, prepared for use as material, joined or sewed together, including plates, linings, and crosses, except plates and mats of dog and goat skins, and articles manufactured from fur, not specially provided for, 40 per centum ad valorem; silver or black fox skins, dressed or undressed, and manufactures thereof, not specially provided for, 50 per centum ad valorem; articles of wearing apparel of every description partly or wholly manufactured, composed wholly or in chief value of hides or skins of cattle of the bovine species, or of dog or goat skins, and not specially provided for, 15 per centum ad valorem; articles of wearing apparel of every description wholly or in part manufactured, composed wholly or in chief value of fur, not specially provided for, 50 per centum ad valorem.
*90It was claimed in the protest that the.merchandise was dutiable at 10 per centum ad valorem under the second provision of paragraph 1420, or, alternatively, at 10 per centum ad valorem or at 20 per centum ad valorem under paragraph 1459, Paragraph 1459 provides as follows:
Par. 1459. That there shall be levied, collected, and paid on the importation of all raw or unmanufactured articles not enumerated or provided for, a duty of 10 per centum ad valorem, and on all articles manufactured, in whole or in part, not specially provided for, a duty of 20 per centum ad valorem.
On the trial below the appellant offered in evidence the appraiser’s report, and rested.
The Government offered no evidence.
The report of the appraiser is as follows:
* * * The merchandise consists of kid skins with the fur on, dyed and dressed. It was returned for duty as dressed furs on the skin at 25 % ad valorem under the first part of paragraph 1420, act of 1922. * * *
The court below,